Citation Nr: 1042026	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  96-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for diabetes mellitus, claimed as due to surgery performed at a 
VA facility in July 1996.

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to medication for service-connected posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for cardiomegaly (enlarged 
heart) as secondary to service-connected hypertension.  

4.  Entitlement to service connection for a back disorder. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for renal 
insufficiency, claimed as secondary to service-connected 
hypertension.  

6.  Entitlement to an initial rating in excess of 30 percent for 
esophagitis and gastroesophageal reflux disease (GERD) with 
irritable bowel syndrome (IBS). 

7.  Entitlement to an initial rating in excess of 10 percent for 
tinea versicolor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from March 1969 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a February 1998 RO hearing.  At an April 
1999 RO hearing the Veteran withdrew claims for service 
connection for an undiagnosed illness and for an increased rating 
for service-connected hypertension.  Transcripts of both hearings 
are on file. 

A Central Office hearing was held before a Veterans Law Judge in 
June 2000. Among the issues on appeal at that time were whether 
new and material evidence had been submitted to reopen a claim of 
service connection for a back disability and an increased rating 
for tinea versicolor.

An October 2000 Board decision granted service connection for 
PTSD and also for esophagitis with GERD but deferred adjudicating 
the issue of an initial compensable rating for IBS, pending the 
assignment of a disability rating for the esophagitis and GERD.  
That Board decision also denied reopening of a claim for service 
connection for an acquired psychiatric disorder, other than PTSD, 
and denied service connection, as not well grounded, for 
hemorrhoids, peptic ulcer disease (PUD) and a sleep disorder, to 
include sleep apnea.  Claims for service connection for a back 
disorder and for impotency were found to be well grounded.  The 
Board remanded the following issues for further development: 
service connection for a back disability; an initial rating in 
excess of 10 percent for tinea versicolor; and an initial 
compensable rating for IBS.  

A March 2001 rating decision effectuated that grant of service 
connection for esophagitis with GERD which was assigned a 
separate initial 30 percent rating.  That decision also confirmed 
and continued a separate noncompensable rating for service-
connected IBS.  

In a July 2001 rating decision, the RO granted service connection 
for impotency, as secondary to medication for service-connected 
hypertension, and assigned an initial noncompensable rating.  
That rating decision also denied service connection for chronic 
constipation, and for renal insufficiency on a direct basis, and 
denied service connection for alcoholism as secondary to PTSD.  A 
denial of service connection for sleep apnea was confirmed and 
continued.   The Veteran did not appeal this decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.104, 20.1103.  

In June 2002, the RO assigned a temporary total disability rating 
under 38 C.F.R. § 4.30 for convalescence following surgery for 
the Veteran's service-connected GI disorder, effective July 1, 
1996, to August 31, 1996.  The RO recharacterized the Veteran's 
GI disorder as GERD with IBS and assigned a 30 percent rating.  

In December 2002, the RO denied service connection for renal 
insufficiency as secondary to hypertension, service connection 
for cardiomegaly as secondary to medication taken for GERD, and 
service connection for diabetes mellitus as secondary to GERD.  
The Veteran did not appeal this decision.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.104, 20.1103. 

In a September 2003 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the claims 
of service connection for renal insufficiency, cardiomegaly, and 
diabetes mellitus. The Veteran did not appeal this decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.104, 20.1103.  

In June 2005, the RO again determined that new and material 
evidence had not been submitted to reopen the claims.  The 
Veteran perfected an appeal of the June 2005 rating decision.  
The June 2005 rating decision noted that service connection for 
diabetes had previously been denied for diabetes as not due to 
herbicide exposure (to which he claimed he was exposed when 
stationed in the Philippines and in Okinawa) and as not due to 
GERD; however, he now claimed compensation for diabetes as due to 
VA surgery and as due to medication prescribed by VA.  

The Board remanded the case in February 2006 so that the Veteran 
could testify, as he did in December 2007, at a Travel Board 
hearing before a Veterans Law Judge.  

An August 2008 Board decision found that new and material 
evidence had been submitted to reopen claims for service 
connection for diabetes mellitus, cardiomegaly, and alcoholism 
but remanded the claims for further development prior to 
adjudication of the merits of those claims.  The Board also 
remanded, for additional development, the claims of whether new 
and material evidence had been submitted to reopen a claim of 
service connection for renal insufficiency, to include as 
secondary to hypertension; initial higher ratings for GERD with 
IBS, and tinea versicolor, and entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for diabetes mellitus. 

A March 2010 rating decision granted service connection for 
alcoholism and rated it together with the service-connected PTSD, 
confirming and continuing a 50 percent disability rating.  

The Veteran has had hearings with two different Veterans Law 
Judges (June 2000 and December 2007) in connection with some of 
the issues on appeal.  In such circumstance a panel of three 
judges must sign the decision, which must include the Veterans 
Law Judges who had hearings with the Veteran.  See BVA Directive 
8430, paragraph 14, section 9(c).

The Veteran's service-connected PTSD is rated 50 percent 
disabling.  He has a 10 percent rating for hypertension and 
noncompensable ratings for impotence, hemorrhoids, and a 
postoperative abdominal scar.  His service-connected disorders 
result in a combined disability rating of 70 percent.  This meets 
the threshold rating criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU rating) under 38 C.F.R. § 4.16(a).  In an 
increased rating claim if the claimant meets the minimum criteria 
for a TDIU rating (under 38 C.F.R. § 4.16(a)) and there is 
evidence of unemployability in the file (or under VA control), a 
TDIU claim is reasonably raised.  Norris v. West, 12 Vet. 
App. 413, 421 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed.Cir. 2001); see also Dalton v. Nicholson, 21 Vet. App. 23, 
32-34 (2007).  Here, however, the November 2009 VA examination 
shows that the Veteran is employed on a full-time basis.  Thus, a 
TDIU rating claim is not raised by the record.  See generally 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Comer v. 
Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).  


FINDINGS OF FACT

1.  Diabetes mellitus was not diagnosed until August 1997, a year 
after VA hospitalization in 1996 when the Veteran had a 
fundoplication and it is less likely as not that his diabetes was 
due to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or an event not 
reasonably foreseeable during his 1996 VA hospitalization.

2.  Diabetes mellitus was not present in service, was first shown 
years after active service, and was not caused or aggravated by 
medication for the service-connected PTSD.  

3.  The weight of the evidence establishes that the Veteran does 
not now have cardiomegaly.

4.  Chronic low back disability, including arthritis, is first 
shown years after active service and is unrelated to any incident 
or injury noted during active service. 

5.  A September 2003 the RO decision denied the Veteran's 
application to reopen the claim of service connection for renal 
insufficiency, as secondary to service-connected hypertension; 
after the Veteran was notified of the adverse determination and 
of his procedural and appellate rights, he did not appeal the 
adverse determination.  

6.  The additional evidence received since the rating decision in 
September 2003 is cumulative of evidence previously considered 
and by itself or when considered with previous evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for renal insufficiency, as secondary 
to service-connected hypertension.  

7.  The Veteran's esophagitis is not manifested by ulceration of 
the lower esophagus, no dilations of the esophagus or other 
treatment of the esophagitis has been required and it is not 
productive of moderate impairment; and a separate compensable 
rating for esophagitis is not warranted.  

8.  The Veteran's GERD with IBS is manifested by chronic 
constipation, which at times alternated with diarrhea, but there 
is no material weight loss, hematemesis or melena and there is no 
evidence of anemia or severe impairment of health.  

9.  The Veteran's tinea versicolor has not been manifested by 
marked disfigurement and despite testimony of constant itching 
and evidence of at times having some lesions, the degree of 
involvement is not shown to have been extensive nor has he had 
frequent exudation; he has not required systemic therapy, e.g., 
corticosteroids or immunosuppressive drugs; and the extent of 
involvement is not shown to have affected 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for diabetes mellitus, claimed as due to surgery performed 
at a VA facility in July 1996, are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 U.S.C.A. § 3.380 (2009). 

2.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor did diabetes mellitus manifest to a compensable 
degree within one year after service discharge nor is it 
proximately due to or aggravated by service-connected PTSD or 
medication for service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

3.  Cardiomegaly (enlarged heart) is not proximately due to or 
aggravated by service-connected hypertension.  38 C.F.R. § 3.310 
(2009).  

4.  A back disorder was not incurred in or aggravated by active 
service, nor did arthritis of the spine manifest to a compensable 
degree within one year after service discharge.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009). 

5.  The RO rating decision in September 2003, denying the 
application to reopen the claim of service connection for renal 
insufficiency, claimed as secondary to service-connected 
hypertension, became final.  38 U.S.C.A § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2009).  



6.  The additional evidence presented since the RO rating 
decision in September 2003, denying the application to reopen the 
claim of service connection for renal insufficiency, claimed as 
secondary to service-connected hypertension, is not new and 
material, and that claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2009).  

7.  A separate compensable rating for esophagitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.21, 4.114, Diagnostic Codes 
7203 - 7205 (2009).   

8.  The criteria for an initial rating in excess of 30 percent 
for GERD with IBS are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.21, 
4.114, Diagnostic Codes 7319 and 7346 (2009).   

9.  The criteria for an initial rating in excess of 10 percent 
for tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.21, 
Diagnostic Code 7806 (as in effect prior to and after August 30, 
2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted in November 2000 and amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

However, an error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification followed by 
readjudication.  See Mayfield v. Nicholson, 499 F.3d at 1323-24; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004).  

Here, the Veteran was most recently provided with adjudication 
VCAA notice by letter, dated in January 2009, after the initial 
adjudications of the issues on appeal.  This notification was 
prior to readjudication of the claims in the Supplemental 
Statement of the Case (SSOC) dated in March 2010.  An SSOC 
constitutes a readjudication of a claim, even if it states that 
it is not a decision on the appeal. Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 
F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as a readjudication 
decision); see also Prickett, 20 Vet. App. at 377-78.  

The January 2009 VCAA notice letter notified the Veteran of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease during 
service.  He was also informed of what was needed to substantiate 
a claim for secondary service connection, to include aggravation 
of a claimed disorder by a service-connected disorder.  Moreover, 
he was notified of the evidence needed to substantiate a claim 
for an increased rating, as well as how VA determined effective 
dates and disability ratings.  

When VCAA notice is given as to an original service connection 
claim, further VCAA notice of "downstream" issues, e.g., an 
initial rating or effective date, is not required because the 
original claim has not only been substantiated, it has been 
proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and VAOPGCPREC 8-
2003.  Thus, any error in not providing notice as to how to 
establish entitlement to a higher initial disability rating was 
harmless.  

As the claims of service connection are denied, no disability 
rating and effective date will be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to the 
veteran with respect to any defect in the VCAA notice required 
under Dingess at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Further, the Veteran was notified of what was necessary to reopen 
his previously disallowed claim of service connection for renal 
insufficiency and the reason for the prior denial, in accordance 
with the holding in Kent, 20 Vet. App. 1 (2006).  

The Veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

The Veteran was afforded additional notice as to his claims for 
service connection for diabetes and renal insufficiency in RO 
letters of March 2005 and June 2007.  He was provided notice as 
to service connection for cardiomegaly and reopening of the claim 
for service connection for renal insufficiency in June 2002 and 
August 2003.  He was provided additional notice as to his claim 
for service connection for a back disorder by RO letters in 
October 2002 and May and June 2003 and as to the claims for 
increased ratings by RO letters in December 2002 and June 2003. 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also, the 2008 Board remand noted that the claim for compensation 
benefits under 38 U.S.C.A. § 1151 should be separately 
adjudicated from the claim for service connection for diabetes, 
and that neither the SOC nor an SSOC had contained the law and 
regulations governing claims under 38 U.S.C.A. § 1151.  However, 
the 2008 Board remand cited the governing law and regulations and 
the subsequent March 2010 SSOC addressed the claim for benefits 
under 38 U.S.C.A. § 1151 separately from the claim for service 
connection.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims. 

The RO has obtained the Veteran's service treatment records 
(STRs) and VA treatment records, including VA outpatient 
treatment (VAOPT) records.  The Veteran has submitted private 
medical treatment records, including records that were submitted 
after the RO, pursuant to the 2008 Board remand, requested 
information as to any additional treatment records which were not 
already on file.  He has also submitted medical information 
relative to the effect of psychotropic medication in causing 
hyperglycemia, in conjunction with his claim for service 
connection for diabetes mellitus, claimed as due to medication 
for his service-connected PTSD.  He has also submitted article on 
numerous of medical issues.  The various SSOCs in this case set 
forth the extensive efforts made by the RO to obtain all relevant 
private clinical records.  

The Veteran was afforded the opportunity to testify at two 
personal hearings at the RO and two hearing before Veterans Law 
Judges.  

VA conducted the necessary medical inquiries in November 2009 
pursuant to the 2008 Board remand in an effort to substantiate 
the claims for service connection and for compensation under 
38 U.S.C.A. § 1151. 38 U.S.C.A. § 5103A(d) (West 2000). See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also 
Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006) 
(emphasizing that the third prong has a "low threshold").  The 
Veteran was also provided, again pursuant to the 2008 Board 
remand, examinations to determine the severity of the service-
connected disorders for which higher ratings are now sought.  

All of these examinations are sufficient to adjudicate the claims 
on appeal and it is not otherwise contended that any of the 
examinations was inadequate.  

As to the application to reopen the claim for service connection 
for renal insufficiency, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new and 
material evidence is first presented and that is not the case 
here.  Generally see 38 C.F.R. § 3.159(c)(4)(iii). 

There is no suggestion in the record that the Veteran had either 
sought or received disability compensation benefits from the 
Social Security Administration inasmuch as the November 2009 VA 
examinations observed that he is currently employed on a full-
time basis.  

In a March 2010 letter the Veteran stated that he had no more 
information or evidence to submit.  Also, an August 2010 RO 
letter notes that the Veteran was sent copies of all of his 
service treatment records which consisted of approximately 225 
pages.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The STRs are negative for diabetes and cardiomegaly but show that 
in March 1971 the Veteran was seen for having had, off and on, 
sacral pain of three years duration.  After a rectal examination 
the impression was sacral pain of questionable etiology.  

In June 1972 the Veteran fell down some stairs an injured his 
left foot.  He also complained of rectal pain on defecation of 
three years duration.  He sustained a laceration of the dorsum of 
the foot.  The left ankle was wrapped with an Ace bandage.  He 
was fitted for axillary crutches and instructed in their use with 
non-weight-bearing of the left leg.  X-rays of the foot and ankle 
were negative for a fracture.  He was referred to a clinic for 
his complaint of rectal pain.  

In May 1977 the Veteran had discomfort on palpation of the right 
paraspinal lumbar muscles.  The assessment was muscle spasm of 
unknown etiology.  

The September 1987 examination for separation was negative for 
back pathology.  In an adjunct medical history questionnaire the 
Veteran reported not having or having had recurrent back pain.  

VAOPT records show that the Veteran complained of back pain in 
March 1990.  He had had the pain for 3 days, after lifting 
something heavy which caused radiating low back pain.  In March 
1991 he stated that he did not know of any particular back 
trauma. 

A September 1994 VA urinalysis was negative as to the Veteran's 
urine glucose level. 

VA lumbosacral X-rays in December 1995 revealed no fractures or 
dislocation and normal alignment but there were joint space 
narrowing and degenerative changes at L5-S1.  A February 1996 
VAOPT shows that the Veteran complained of a long history, of 
more than 20 years, of low back pain after inservice blunt trauma 
when carrying a heavy locker.  

A VA upper GI X-ray in February 1996 revealed a small hiatal 
hernia, and GERD was elicited, with coughing, into the distal 1/3 
of the esophagitis. 

A VA EKG in March 1996 found left ventricular hypertrophy but a 
VA EKG in June 1996 found moderate voltage criteria for left 
ventricular hypertrophy, which might be a normal variant.  

A VA lumbar CT scan in March 1996 found possible narrowing at L5-
S1 of the right neural foramen due to focal disc bulging.  

During VA hospitalization in July 1996 the Veteran underwent a 
Nissen fundoplication.  The operative report does not indicate 
that anything untoward occurred. 

Received in July 1997 were two color photographs depicting the 
Veteran's postoperative abdominal scar. 

The Veteran was hospitalized in August 1997 at the Cooper Green 
Hospital.  The discharge diagnoses were new onset of diabetes 
mellitus, hypertension, and depression.  The Veteran complained 
of various symptoms of diabetes of two weeks duration.  The 
medications he was taking were listed (and did not include 
Risperdal (risperidone)). 



At a February 1998 RO hearing it was contended that the Veteran 
began having rectal problems in 1972, for which he sought 
inservice treatment and he was seen by VA in 1996 for back 
problems.  Page 2 of that transcript.  He testified that his skin 
rash involved his entire upper body, including his back, chest, 
arms and groin area.  He also had patchy flaking of skin.  Page 
3.  Occasionally, he scratched the involved area until there was 
bleeding.  He had constant itching.  Page 4.  

The Veteran underwent a private GI evaluation in August 1998 by 
Dr. D. N. B.  It was noted that the Veteran had symptoms of 
reflux disease and IBS.  The IBS was characterized by 
constipation as well as chronic gas and bloating.  He also had 
rectal pain during bowel movements and bleeding hemorrhoids, as 
well as diarrhea.  His main problem was constipation.  It was 
noted that he had gained weight over the years.  He occasionally 
had difficulty or pain on swallowing, as well as difficulty with 
belching and vomiting.  On examination there was tenderness of 
the lower abdomen on palpation of the right and left lower 
quadrants.  Bowel sounds were present.  The relevant assessments 
were GERD status post Nissen fundoplication, IBS, and a history 
of hemorrhoids. 

A private biopsy of the Veteran's esophagus in August 1998 
revealed benign squamous and gastric-type glandular mucosa with 
reflux esophagitis.  There was no intestinal metaplasia but it 
was noted if the sample was taken from 3 cms. above the GE 
junction it might represent Barrett's esophagus.  There was no 
dyplasia.  A September 1998 surgical pathology report noted that 
there was no dysplasia or carcinoma.  

A December 1998 treatment record shows that the Veteran was seen 
at the Chiropractic Center for low back pain.  

A January 1999 report of the Central Alabama Orthopaedic and 
Sports Medicine group reflects that the Veteran reported having 
had low back pain since 1969 or 1970 but in 1972 he fell down 
some steps and began to have significant symptoms which had waxed 
and waned.  He stated that they had, in large part, been 
attributed to his numerous GI complaints and diagnoses.  The pain 
was most significant in the coccyx region but he had not had 
formal treatment for this.  He had pain radiating down each leg 
to the knees.  X-rays revealed some loss of L5-S1 disc space and 
an anteriorly angulated coccyx. 

On evaluation in January 1999 by Dr. R. D. G. the Veteran had a 
recurrent urogenital rash consistent with jock itch but the 
remainder of the evaluation, as to his skin, was negative except 
that he had a history of tinea versicolor.  His bowel sounds were 
normal and there were no masses or tenderness.  In February 1999 
it was noted that a CT scan and a myelogram had revealed a 
probable disc herniation at L5-S1.  

A private abdominal ultrasound in February 1999 found the 
Veteran's kidneys were normal in size and there was no 
hydronephrosis.  An upper GI X-ray series found his swallowing 
mechanism and esophagus were normal.  There was no 
gastroesophageal reflux (GER) on performing Valsalva's maneuver.  

In April 1999 the Veteran underwent a cholecystectomy 
(gallbladder removal) at a private hospital.  

At an April 1999 RO hearing the Veteran testified as to his 
inservice and postservice GI problems and stated that postservice 
tests had found Barrett's esophagus which was the first step of 
esophageal cancer.  Page 9 of that transcript.  His IBS caused 
alternating diarrhea and constipation.  Page 11.  He had constant 
itching due to his skin problems.  Pages 11 and 12.  He had tinea 
versicolor all over his chest, groin, and back, and was being 
treated with three types of medication.  He had flaking of his 
skin.  He had injured his back during service in 1972 while 
helping to move a wall locker but did not then have low back X-
rays; in 1977 muscle spasm was found and he reported at that time 
that he had them on a monthly basis.  He was then told that 
nothing could be done but it was recommended that he buy a hot 
pad and apply a rubbing compound, which he had done since then.  
Page 12.  He had had extensive postservice treatment for his low 
back.  Page 13.  

A private Upper GI X-ray series in October 1999 found the 
Veteran's esophagus was normal and while there were surgical 
changes at the esophageal junction there was no GER when 
performing a Valsalva maneuver.  

The Veteran underwent private hospitalization in December 1999 
and the final diagnoses were acute renal failure secondary to 
acute tubular necrosis, and high blood pressure.  A nephrology 
consult was ordered and an ultrasound revealed his renal cortex 
was normal.  Each kidney was of normal size and there was no mass 
or hydronephrosis.  A chest X-ray revealed cardiomegaly, based on 
a finding that the heart had increased in size.  However, a chest 
X-ray by a private physician, taken on the same day as the chest 
X-ray during hospitalization, found that the Veteran's heart was 
normal in size.  

Received in July 2009 were records from 1999 to 2007 of Dr. R. D. 
G. which reflect treatment primarily for hypertension, diabetes, 
and back pain.  However, they also show that in February 1999 the 
Veteran was evaluated for epigastric pain, dyspepsia, and nausea 
especially associated with eating.  A gall bladder sonogram 
revealed gall stones, and an upper GI X-ray series was negative.  
The relevant diagnoses included recurrent gall bladder colic.  In 
March 1999 it was noted that his gallstones were the probable 
cause of his recurrent dyspepsia. The relevant diagnosis was 
gallstones vs. recurrent gall bladder colic.  In January 2001 he 
wanted a follow-up evaluation of his kidney function because he 
reported that he had been diagnosed in the past as having renal 
failure during his hospitalization in 1999.  The relevant 
diagnoses were hypertension and renal insufficiency.  Also in 
January 2001 he wanted a letter indicating that his IBS was 
associated with his chronic constipation and hemorrhoids, which 
he had suffered from in the past. The relevant diagnosis was IBS 
"was chronic constipation."  In March 2001 he was treated for a 
large left axillary skin abscess.  The relevant diagnoses were a 
large left axillary skin abscess and diabetes mellitus, type 2, 
with insulinopenia.  In August 2001 he complained of severe 
generalized itching without any associated rash.  Due to the 
itching he had excoriations on his trunk and his upper and lower 
extremities.  He reported having had the itching for many years 
but that it had become worse lately.  The relevant diagnosis was 
"severe generalized pruritus without rash probable diabetic 
dermopathy."  Later in August 2001 he had a follow-up for 
"allergic dermatitis" with associated itching in the groin 
area.  His itching had improved but he still had a hyperpigmented 
eczematoid rash in the groin area with associated itching.  The 
relevant diagnosis was eczema dermatitis of the urogenital area. 

Dr. M. H. B. reported in January 2000 that the Veteran's work-up 
for acute renal failure was essentially negative other than for a 
probable acute tubular necrosis episode from binge drinking and 
possible pancreatitis.  His renal failure was resolving slowly 
which was suspicious for underlying chronic renal 
failure/insufficiency.  After a physical examination the relevant 
impressions were "[a]cute renal failure, most likely secondary 
to acute tubular necrosis;" and "[u]nderlying chronic renal 
insufficiency/failure secondary to hypertension +/- diabetes 
mellitus."  

In June 2000 Dr. A. M. C. reported treating the Veteran and 
having evaluated him extensively.  According to the Veteran's 
history, he had fallen during service when carrying a locker down 
some steps, which was when his significant back symptoms began.  
While he was treated for other injuries, it did not seem that his 
back was evaluated to any significant degree.  The treating 
physician had treated the Veteran extensively for this and opined 
that it was probable that the Veteran's significant symptoms did 
result from the described injury because the Veteran reported 
that he did not have any symptoms prior to that injury and he 
denied any other incidents which might have been causal for his 
back symptoms.  

At the Veteran's June 2000 Central Office hearing he testified 
that he had had continuous back problems since an inservice back 
injury when he fell down some stairs. Page 8 and 9 of the 
transcript.  He had chronic constipation due to IBS.  Page 17.  
After taking too much medication to treat his constipation, he 
developed occasional diarrhea.  Pages 21 and 22.  He had problems 
with constipation every 3 to 4 days.  Page 22.  The alternation 
between constipation and diarrhea occurred weekly. Page 23.  As 
to his skin, he had a rash and itching in his groin area.  Page 
24.  He also had a rash on his back, back, and arms which itched 
constantly.  He had flare-ups during the summer.  He applied 
Calamine lotion after showering.  His scratching due to itching 
led to bleeding. Page 25.  He was in receipt of a clothing 
allowance due to the medication he had to apply.  Page 26.  

In June 2000 the Veteran underwent spinal fusion at L5-S1 at a 
private facility.  

Dr. R. D. G. reported in November 2000 having treated the Veteran 
since March 1999 for, in part, GERD, low back pain with disc 
disease, diabetes, and hypertension.   His recurrent nocturnal 
coughing, when supine, caused reflux esophagitis due to recurrent 
mild aspiration.  

On VA examination in March 2001 the Veteran's claim files were 
reviewed.  His clinical history of and treatment for hypertension 
was reported.  He stated that he had had low back problems since 
he fell down a flight of stairs in 1972 during service, at which 
time he had reportedly been told that he had muscle spasms.  He 
had seen a chiropractor in the past and had had back surgery in 
2000.  Lumbosacral X-rays in July 1999 had revealed degenerative 
joint disease with narrowing at L5-S1.  It was noted that STRs 
reflected no treatment for a back injury in 1972 but for an 
injury of the left foot in 1972 when he fell down some stairs.  
Also, a lumbar CT scan in March 1996 revealed no evidence of 
spinal stenosis but found possible narrowing on the right at L5-
S1 and neural foramina due to focal disc bulging.  The examiner 
also noted that a July 1995 dermatology evaluation indicated a 
diagnosis of tinea versicolor after a KOH preparation. The 
Veteran now used foot powder and ointment for a rash on his foot 
and groin. 
On examination the Veteran had a very mild tinea versicolor rash 
on his back.  There was no evidence of any ulceration, 
exfoliation or crusting.  The rash was currently in remission.  
He also had a very mild scaling in the crural area, bilaterally, 
indicative of mild tinea cruris.  There was mild 
hyperpigmentation in the crural areas but no disfiguring scars.  
His abdomen was soft and without tenderness and there was no 
organomegaly.  His bowel sounds were normal.  



The relevant diagnoses were hypertensive cardiovascular disease 
without any current evidence of renal insufficiency or renal 
failure; status post treatment for acute renal tubular necrosis, 
thought to be due to binge alcohol drinking, which was an acute 
episode which resolved and with "BUN" and creatinine levels 
which were unremarkable; tinea versicolor, currently in 
remission, and without evidence of exfoliation, exudates, itching 
or extensive lesions and no marked disfigurement; mild tinea 
cruris; and status post placement of metallic disc prosthesis at 
the L5-S1 area.  The examiner opined that although the Veteran 
was service-connected for hypertension, and had been hospitalized 
for acute renal tubular necrosis which had resolved, there was no 
evidence of current renal insufficiency or renal failure.  Also, 
the Veteran's back condition was not related to his military 
active duty and no such documentation was noted.  

In April 2001 Dr. R. D. G. reported treating the Veteran for IBS. 
He had complaints of chronic constipation and recurrent 
hemorrhoids.  The physician informed the Veteran that IBS could 
lead to chronic constipation, which in turn could cause or at 
least exacerbate a hemorrhoidal problem. 

In a July 2001 affidavit the Veteran's fiancée stated that she 
had known him since January 1999 and since then he had had severe 
problems with itching and scratching over his entire body, 
including his feet.  He scratched to the point of drawing blood.  
Several types of topical ointments had been applied. He had scars 
on his back, arms, legs, thighs, buttocks, chest, feet, and groin 
from the scratching.  

In August 2001 a service comrade wrote that when serving with the 
Veteran from 1974 to 1978, the Veteran had had low back problems 
and had complained of severe pain in the tail bone all the time.  
In 1977 the Veteran was having back pain and the service comrade 
had been instructed to take the Veteran to the base hospital and 
a physician had diagnosed the Veteran as having low back spasms.  
The Veteran had then purchased a hearing pad and some deep 
hearting rub to go along with the pain medication he was 
prescribed.  The Veteran had suffered from low back pain until he 
had left the base in 1978.  Another service comrade stated, in a 
letter in August 2001, that he had been stationed with the 
Veteran from 1979 to 1982 and he had often complained of low back 
and leg pain and when asked why he did not seek treatment the 
Veteran reported that he had done so previously and been told 
that he had muscle spasms from a fall in 1972. He had purchased 
ointments to apply to his back and had asked to be placed on 
leave due to severe back pain.  

Records of Dr. R. D. G. note that in August 2001 the Veteran had 
excoriation throughout his body on the trunk and the upper and 
lower extremities but examinations in January 1999, May 2000, and 
October 2001 found his skin was negative except for a urogenital 
rash consistent with jock itch or tinea cruris.  

In a December 2001 report Dr. M. M. A. reported that the Veteran 
complained of some difficulty swallowing.  His 1996 Nissen 
fundoplication had not relieved his bloating. He had a history of 
Barrett's esophagus.  He had chronic constipation, which did not 
alternate with diarrhea, and he took stool softeners, Metamucil, 
and Maalox.  On examination he had positive bowel sounds but no 
masses or tenderness.  Due to his dysphagia, it was to be 
determined if esophageal dilation was needed but his difficulty 
might be more of a motility problem.  

Records of the Montgomery Cardiovascular Center from November 
2001 to January 2002.  A November 2001 evaluation report noted 
that he had occasional skin rashes.  He also had abdominal pain 
and chronic constipation as well as occasional indigestion and 
heartburn.  On examination he had no skin rash.  An EKG revealed 
left ventricular hypertrophy "by voltage."  The diagnoses 
included chronic renal insufficiency and a history of 
cardiomegaly.  A January 2002 echocardiogram revealed borderline 
concentric left ventricular hypertrophy and another study of that 
same date revealed normal left ventricular systolic function.  
The impressions were hypertensive cardiovascular disease, and 
cardiomegaly.  

A biopsy at the Baptist Medical Center in January 2002 of the 
Veteran's distal esophagus found features of reflux esophagitis 
but Barrett's esophagus was not seen.  

A February 2002 cardiac catheterization and angiography revealed 
the Veteran's left ventricle appeared normal in size with normal 
systolic wall motion.  The impression was normal left ventricular 
systolic function.  

On VA examination in April 2002 an examiner stated that a review 
of records revealed that the Veteran had mildly elevated left 
ventricular filling pressures consistent with hypertensive 
cardiovascular disease.  There were some reports of cardiomegaly.  
The Veteran complained of continued acid reflux. He used 6 or 7 
pillows when he slept.  He reported that a heart specialist had 
told him that he had cardiomegaly.  On physical examination his 
head and face were unremarkable for skin lesions or deformities.  
He had tinea versicolor across his back and tinea cruris of the 
groin.  There was no eczema or skin ulcers.  He denied 
hematemesis and his bowel sounds were active.  There was no 
abdominal tenderness or hepatosplenomegaly.  His rectal vault was 
empty.  It was noted that a past EKG showed minimal voltage 
criteria for left ventricular hypertrophy which might be a normal 
variant.  The relevant diagnoses were a history of IBS with 
constipation, internal hemorrhoids, and mild diverticulosis, and 
hypertension with hypertensive cardiovascular disease and mild 
cardiomegaly with normal ejection fraction and left ventricular 
function.  It was noted that his diverticulosis should be treated 
with a high fiber diet to avoid constipation.  Further, some 
patients had complaints of chronic constipation, abdominal pain 
or fluctuating bowel habits but it was unclear whether these 
symptoms were due to alterations in the colonic musculature or 
the underlying IBS.  GERD had many causes, some of which included 
incompetent lowers esophageal sphincter which resulted in reflux 
with abdominal straining, lifting or bending.  Obesity and foods, 
e.g., coffee, tobacco and peppermint also contributed to GERD.  

The Veteran was hospitalized at the Baptist Medical Center in 
December 2002 for abdominal pain.  A chest X-ray revealed 
cardiomegaly. 

A private March 2003 esogastroduodenoscopy (EGD) revealed grade 3 
erosive esophagitis and mild gastritis, but H. Pylori gastritis 
was to be ruled out.  It appeared that his pain was probably due 
to active peptic ulcer disease.  

A private March 2003 colonoscopy revealed severe constipation 
with a large amount of retained stool and a colon polyp (which 
was destroyed).  It was commented that it was obvious that the 
Veteran had severe constipation, probably due to a combination of 
his diabetes and slow motility of his GI tract.  

Dr. R. R. B. reported in March 2003, after reviewing the 
Veteran's history and conducting an examination, that the 
impression was that the Veteran's constipation was probably due 
to diabetic enteropathy.   

The evidence received since the September 2003 rating action 
which denied reopening of the claim for service connection for 
renal insufficiency includes, in addition to the following, 
voluminous duplicate copies of private clinical records that were 
previously on file (but which are too numerous to set forth 
herein).  

In December 2003 Dr. D. A. H. reported having treated the Veteran 
since November 2001. He had cardiomegaly related to hypertensive 
cardiovascular disease.  This had been documented by an 
echocardiogram which showed evidence of left ventricular 
diastolic dysfunction in the setting of left ventricular 
hypertrophy, as well as by cardiac catheterization which showed 
elevated left heart filling pressures.  At the time of cardiac 
catheterization in February 2002 his left ventricular systolic 
function was normal, as well as by echocardiogram.  

Dr. R. R. B. reported in June 2004 that the Veteran had had 
esophagitis as recently as 2003.  He still had bloating, gas, and 
distension. The diagnoses were chronic GERD with a history of 
chronic esophagitis, and a history of colon polyps. 

A private EGD in July 2004 was normal down to the esophagus. 
There was mild nodularlity around the esophageal junction.  A 
July 2004 colonoscopy revealed numerous diverticula in the 
sigmoid but the remainder of the colon was normal. 

A November 2007 private clinical record reflects that the Veteran 
had fallen down a flight of stairs in 1972 and now complained of 
low back pain.  

At the December 2007 travel Board hearing the Veteran testified 
that he injured his back during service in 1972 bringing a wall 
locker down some steps and he slipped.  He was taken to a 
hospital.  He had a cut on his chin and left foot.  Because the 
Veteran complained of back pain a physician visually inspected 
the Veteran's back and stated that there were muscle spasms.  
Also, when he had back pain in 1977 he saw a physician who, 
although no X-rays were taken, stated that the Veteran had muscle 
spasm.  The Veteran self-medicated with a heating pad.  After he 
became a civilian, one day he was unable to get out of his car 
after a long drive, so he went to a chiropractor who took an X-
ray and told the Veteran that he had bone against bone where the 
disc was supposed to be.  So the Veteran went to a specialist 
and, after an MRI, back surgery was recommended and was done in 
2000.  A private physician had reported that the current back 
problem was due to the inservice injury.  As to his tinea 
versicolor, it was worse in the groin area where he had jock itch 
and for which he had been given medication.  There was skin 
involvement of the chest, back, and arms.  He wanted his GERD to 
be separately evaluated from his IBS.  His IBS had increased in 
severity and for this he took Amitriptyline and another 
medication.  His primary problem was constipation.  Without 
medication, he had a bowel movement only every 4 or 5 days.  

With respect to the claim for renal insufficiency, the Veteran 
testified that he had been hospitalized because one of his 
kidneys had stopped functioning for a while.  His physicians 
agreed that he had renal insufficiency due to his hypertension.  
As to diabetes, he felt that psychotropic medication and his VA 
GERD surgery had contributed to his developing diabetes.  This 
belief was based on the chronology of his taking the medication 
and the surgery with the subsequent development of diabetes.  
Information obtained from the Internet (which he has submitted) 
supported his belief that psychotropic medication had caused 
diabetes.  

A private chest X-ray in January 2008 revealed the Veteran's 
heart size was unremarkable.  



In January 2008 the Veteran underwent further spinal surgery from 
L4 thru S1. 

A private colonoscopy in February 2008 revealed mild 
diverticulosis in the sigmoid colon, internal anal hemorrhoids, 
and two polyps (that were removed during the colonoscopy) but the 
colon was otherwise normal.  

Records of 2008 and 2009 of the Center for Pain of Montgomery 
show that the Veteran was treated for back pain.  It was noted 
that he had had his first back surgery in 1999.  X-rays revealed 
a possible broken screw at L5 and the impression was failed back 
surgery. 

Dr. R. R. B. reported in March 2009 that the Veteran had 
persistent reflux and burning in his esophagus.  An endoscopy in 
2003 had revealed severe nodularity of the esophagus. He had no 
nausea, vomiting, weight loss or anorexia. 

In March 2009 a private EGD revealed a normal esophagus, normal 
duodenum, and mild gastritis.  A colonoscopy was normal but found 
a large amount of retained stool.  

Received in March 2009 were several articles submitted by the 
Veteran indicating that some psychotropic medications, including 
Risperdal (risperidone) had been implicated in creating a higher 
risk for the development of hyperglycemia and diabetes. 

The Veteran was afforded a private dematological evaluation by 
Dr. M. D. H. in March 2009.  He had a rash on the left hand and 
on the right and left lower legs with itching and stinging.  To 
inspection and palpation the skin was normal on the anterior and 
posterior aspects of the neck as well as the head, including the 
scalp, face, eyelids, nose, ears, conjunctivae, and lips; the 
chest, back, abdomen, both upper and lower extremities, and both 
feet and hands.  He had erythematous and well-demarcated plaques 
with scale on the buttocks, the gluteal crease, and the upper 
legs.  He had tinea versicolor of the chest, back, abdomen, the 
upper arms and forearms.  There were scattered erythematous and 
vesicular plaques, some with oozing, and some with fissuring, of 
the groin. The diagnoses were psoriasis and contact dermatitis 
and other eczema of unspecified cause.  

The Veteran was afforded a comprehensive VA examination in 
November 2009 at which time the Veteran's claim file and medical 
records were reviewed.  After an examination the examiner opined 
that the Veteran's current back disability was less likely as not 
caused by or a result of the episode of back pain documented in 
May 1977.  The rationale was that he had a single episode in 1977 
of muscle spasm in his low back without recurrence.  The episode 
he described as initiating the back pain was a fall down some 
stairs in 1972 and only caused injury of his left foot and ankle.  
There were no subsequent visits for back pain, until 1977 for a 
single visit for muscle spasm.  The record was silent as to any 
further back issues, including his separation examination in 1987 
which was 10 years after the complaint.  Thus, it was less likely 
as not that the current back condition was due to the episodes of 
back pain in May 1977 or the fall in 1972.  

With respect to whether diabetes was due to PTSD or medication 
for PTSD it was it was noted that the Veteran had been 
hospitalized for new onset of diabetes in 1997.  It was opined 
that diabetes was less likely as not caused by or a result of 
service-connected PTSD, including medication prescribed for 
psychiatric symptomatology.  The rationale was that the newer, 
2nd generation, antipsychotic medications, including Risperidone 
(Risperdal) had been associated with hyperglycemia.  The typical 
antipsychotics (or 1st generation), such as Perphenazine which 
the Veteran was on at the time of his diagnosis of diabetes, did 
not carry a precaution as to the development of hyperglycemia and 
diabetes.  Thus, it was less likely as not that the diabetes was 
due to or related to his psychiatric medication for PTSD. 

With respect to whether diabetes was due to VA hospitalization 
and treatment in 1996, it was noted that after his fundoplication 
during that hospitalization he had done well without significant 
complications.  It was opined that the diabetes was less likely 
as not caused by or a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault, or 
an event not reasonably foreseeable.  The rationale was that the 
Veteran's diabetes was not diagnosed until August 1997, one year 
later.  When hospitalized in 1996 he had no complication during 
admission and he had a normal glucose reading during that time.  
Thus, it was less likely as not that his diabetes was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or an event not 
reasonably foreseeable.  Rather, VA exercised the degree of care 
that would be expected of a reasonable health care provider.  

On VA examination in November 2009, with respect to the Veteran's 
claim for cardiomegaly, the Veteran reported that because he had 
felt tired all the time he had had a stress test and had been 
told that he had an enlarged heart. He had been sent to a 
cardiologist and had a left cardiac catheterization which did not 
reveal any blockages.  He had not had a myocardial infarction.  
He was on medication for hypertension.  On physical examination 
his blood pressure was 155/81 mmHg.  S1 and S2 heart sounds were 
present, cardiac rhythm was regular, and there was no cardiac 
murmur.  His heart was of normal size.  Testing of left 
ventricular dysfunction was done and revealed normal size and 
function of the right ventricle and the left ventricle mass was 
at the upper limits of normal with normal size and function.  The 
diagnosis was that there was insufficient evidence to warrant an 
acute diagnosis of cardiomegaly.  It was noted that the cardiac 
silhouette was at the upper limits of normal on chest X-ray and 
the left ventricle mass was in the upper limits of normal with 
normal left ventricle size and function.  With respect to 
cardiomegaly, the examiner opined that cardiomegaly was not 
indicated because he did not currently have cardiomegaly based on 
normal chest X-ray and echocardiogram.  

As to the Veteran's GI system, on VA examination in November 2009 
it was noted that the Veteran's weight was now stable at about 
241 lbs.  After having developed diabetes, he weight had 
increased by about 84 lbs., from 170 lbs. to 254 lbs. On physical 
examination he weighed 288.8 lbs. and had gained 20 percent 
compared to his baseline.  There were no abdominal pulsations or 
masses.  On evaluation of his GI system it was noted that he had 
had a Nissen fundoplication in 1996 for symptoms of indigestion, 
heartburn and regurgitation and that following the surgery he had 
milder symptoms.  He had had fair result from taking medication 
for his GI symptoms.  His course was now stable and there were no 
side-effects from his treatment.  He had no history of esophageal 
trauma or neoplasm.  Certain foods precipitated nausea and 
vomiting but this was a less than weekly occurrence.  He had no 
history of dysphagia or esophageal distress.  He had daily 
heartburn and had regurgitation of clear fluid several times 
weekly.  He had no history of melena or esophageal dilation.  His 
overall general health was good and there were no signs of 
anemia.  He was 70 inches in height.  He had lost 4 weeks of work 
in the last 12 months but this was due to back pain.  The 
diagnosis was GERD, treated surgically with recurrent mild GERD 
which had no significant effect on his usual occupation and no 
effect on his usual daily activities. 

With respect to the Veteran's IBS, on examination he reported 
that he had had constipation, bloating, and diffuse abdominal 
pain, as well as large amounts of gas since the mid-1980s.  He 
reported that he had a slow digestive system.  He reported that 
his IBS had progressively worsened.  For three months had taken 
laxatives and anti-cholinergics.  He also took, on a daily basis, 
Reglan and Milk of Magnesia.  He had nausea less than once weekly 
and reported having constant constipation but no history of 
diarrhea.  He had severe colicky and crampy intestinal pain in 
the suprapubic area on a weekly basis and the episodes lasted 1 
to 2 hours.  He had no history of ulcerative colitis and an 
ostomy was not present.  There were no episodes of abdominal 
colic, nausea, vomiting or abdominal distension consistent with 
partial bowel obstruction.  On examination it was noted that he 
had had a 20 percent weight gain above his baseline weight.  He 
overall general health was good and there were no signs of 
malnutrition, anemia, fistula or abdominal masses.  He had mild 
abdominal tenderness in the right and left lower quadrants.  The 
diagnosis was mild IBS.  The IBS had no significant general 
occupational effect and no effect on usual activities of daily 
living.  

As to the Veteran's skin, on VA examination in November 2009 the 
Veteran reported having had tinea versicolor since it was 
diagnosed in 1972 and that it constantly caused itching on his 
hands, arms, and chest.  In the past 12 months it had been 
treated by a topical corticosteroid and lotion without any side 
effects.  On physical examination the percentage of exposed areas 
(the head, face, neck, and hands) affected was less than 5 
percent and the percent of total body area affected was greater 
than 5 percent but less than 20 percent.  He had diffuse, small, 
circular, scaly macules on his chest, arms, and hands.  The 
diagnosis was tinea versicolor.  

Received in February 2010 were clinical records of 1997 and 2002 
of Dr. R. P.  These show that the Veteran was hospitalized in 
August 1997 for hypertension, depression, and the new onset of 
diabetes.  His complaints included polydyspepsia, nausea, and 
decreased appetite.  On examination he was mildly obese.  He was 
treated for hyperglycemia. 

Compensation benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, claimed as due to surgery performed at a VA facility in 
July 1996

When it is determined that there is additional disability 
resulting from a disease or injury, or aggravation of a disease 
or injury, suffered as a result of VA training, hospitalization, 
medical or surgical treatment, or examination, compensation will 
be payable for such additional disability.  In particular, with 
regard to medical treatment, the disability must not be caused by 
the veteran's own willful misconduct; in addition, the proximate 
cause of the disability must be carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the care in question; or the 
proximate cause was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.380 (2009). 

The provisions of 38 U.S.C.A. § 1151 currently in effect thus 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA hospital 
care furnished the veteran will be compensated in the same manner 
as if service-connected if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not reasonably 
foreseeable. 

Thus, a claim for benefits under the provisions of 38 U.S.C.A. § 
1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably foreseeable.  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, or 
otherwise administered in some degree of error as set forth 
above.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

VA records reflect that in July 1996, during VA hospitalization, 
the Veteran underwent a Nissen fundoplication.  He contends that 
this procedure caused or contributed to his diabetes mellitus.  
However, as a layperson his is not competent to offer a medical 
opinion as to the etiology or causation of his type 2, diabetes 
mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (where 
the determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence and lay 
assertions of medical matters do not constitute competent medical 
evidence).  

Here, the only competent medical evidence of record addressing 
the etiology of the claimed diabetes is the opinion of the 2009 
VA medical examiner who rendered an opinion against the claimed 
disability being related to any VA action or inaction during VA 
hospitalization in 1996.  As this opinion was based upon both an 
evaluation of the Veteran and review of his claims folder, the 
Board finds that it is supported by an adequate foundation.  
Moreover, the examiner provided a rationale in support of his 
findings that was consistent with the evidence of record.  In 
view of this, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for compensation benefits 
under 38 U.S.C.A. § 1151 for diabetes mellitus, claimed as due to 
surgery performed at a VA facility in July 1996 and, so, the 
claim must be denied.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
inservice chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when inservice chronicity is not adequately supported 
or when an inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of joint pain, abnormality of 
heart action or heart sounds, urinary findings of casts, in 
service will permit service connection for, respectively, 
arthritis, disease of the heart, or nephritis, first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

Certain conditions, such as arthritis and cardiovascular-renal 
disease, including hypertension (This term applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease), will be presumed to have been incurred in 
service if manifested to a compensable degree within 1 year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Diabetes Mellitus, to include as due to Medication for Service-
Connected PTSD

The Veteran alternatively contends that his diabetes mellitus is 
the result of medications he was prescribed to treat his PTSD.  

The Veteran has submitted copies of medical articles which 
indicate that patients taking "second-generation antipsychotics" 
are more likely to develop diabetes mellitus than patients who 
took first-generation antipsychotics.  The articles identify 
second-generation antipsychotics as including clozapine, 
risperidone, olanzapine, and quetiapine.  During the December 
2007 hearing, the Veteran testified that he had been prescribed 
risperidone for his PTSD, which would seem to suggest causality.  
However, on the contrary, the VA examiner in 2009 observed (based 
upon a review of the medical records in the claims folder) that 
the Veteran was on first-generation, and not second-generation, 
antipsychotics at the time of his diagnosis of diabetes.  The 
distinction of this pivotal fact is crucial because the examiner 
explained, just like in the articles, that first-generation 
antipsychotics did not carry a precaution as to the development 
of hyperglycemia and diabetes.  Therefore, the Veteran's reliance 
on the articles is misplaced because the articles essentially 
rule out a nexus between his diabetes and the type of 
antipsychotics prescribed at the time of diagnosis.  Hence, the 
medical articles do not provide support of etiology when combined 
with the objective facts and the opinion from the VA examiner.

The only competent medical evidence of record addressing the 
etiology of the claimed diabetes is the opinion of the 2009 VA 
medical examiner that rendered an opinion against the theory that 
the Veteran's diabetes is due to taking medication for PTSD.   As 
this opinion was based upon both an evaluation of the Veteran and 
review of his claims folder, the Board finds that it is supported 
by an adequate foundation.  Moreover, the examiner provided a 
rationale in support of his opinion that was consistent with the 
evidence of record.  

Accordingly, service connection for diabetes, to include as due 
to medication for service-connected PTSD, is not warranted.  

Cardiomegaly (Enlarged Heart) as Secondary to Service-Connected 
Hypertension

Cardiomegaly is hypertrophy of the heart.  Drosky v. Brown, 10 
Vet. App. 251, 252 (1997).  Hypertrophy is "the enlargement of an 
organ or part due to the increase in size of the cells composing 
it; the overgrowth meets a demand for increased functional 
activity."  McIntosh v. Brown, 4 Vet. App. 553, 556 (1993).  
Hypertrophy is the enlargement or overgrowth of an organ or part 
due to an increase in size of its constituent cells.  Drosky v. 
Brown, 10 Vet. App. 251, 252 (1997) and Mikell v. Brown, No. 95-
426, slip op. at 2 (U.S. Vet. App. March 31, 1997).  

Dr. D. A reported in December 2003 having treating the Veteran 
for cardiac conditions since November 2001 and opined that the 
Veteran had cardiomegaly which is related to hypertensive 
cardiovascular disease.  

A review of the evidence shows that upon reviewing chest X-rays 
various physicians have rendered inconsistent diagnoses or 
impressions as to whether the Veteran had cardiomegaly.  These 
inconsistencies were apparently based upon independent medical 
judgments as to the size of the Veteran's heart, and these 
judgments clearly varied.  Another impression of cardiomegaly, 
from a private clinical source in 2001, was made based upon 
interpretation of "voltage" during EKG.  However, on VA 
examination in 2002 the examiner stated that a past EKG showed 
only minimal voltage criteria for left ventricular hypertrophy 
and that this might be a normal variant; nevertheless, the 
diagnoses included hypertension with hypertensive cardiovascular 
disease and mild cardiomegaly but with normal ejection fraction 
and normal ventricular function.  Subsequently Dr. D. A. H. 
reported in 2003 that an echocardiogram documented cardiomegaly 
because there was evidence of left ventricular diastolic 
dysfunction, in a setting of left ventricular hypertrophy, and by 
cardiac catheterization which showed elevated left heart filling 
pressures.  However, it also noted that at the time of 
catheterization and by echocardiogram, left ventricular systolic 
function was normal.  

Given this varying findings, the case was remanded for a VA 
medical opinion.  In 2009 a VA examiner opined, after a review of 
the claim files, that there were insufficient findings for a 
diagnosis of cardiomegaly.  The rationale was that the Veteran's 
cardiac silhouette was at the upper limits of normal on chest X-
ray and the left ventricle mass was in the upper limits of normal 
with normal left ventricle size and function.  With respect to 
cardiomegaly, the examiner opined that cardiomegaly was not 
indicated because he did not currently have cardiomegaly based on 
normal chest X-ray and echocardiogram.  

In the judgment of the Board, the opinion of the 2009 VA examiner 
must be given greater weight because, while a review of the claim 
file is not required for the purpose of rendering a competent 
medical opinion, e.g., those by private physicians, such a 
longitudinal review of the evidence provides more information to 
arrive at a reasoned medical opinion.  Moreover, the 2009 VA 
examiner was requested to render an opinion specifically as to 
whether the Veteran now had cardiomegaly, given the history of 
varying findings.  This was not a matter addressed, i.e., a 
comparison of past findings, by any of the private physicians. 

Accordingly, the Board finds that based on greater probative 
value being given to the 2009 VA examiner, the Veteran is not now 
shown to have cardiomegaly.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.)  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. 
§ 1131 as also requiring the existence of a present disability 
for VA compensation purposes).  See, too, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Back Disorder

The Veteran contends that his current back disability is the 
result of an in-service injury, specifically when he fell down 
some stairs in 1972.  At that time, and earlier in 1971, he 
complained of rectal pain but this is not shown to be related to 
any low back pathology.  

In addition to supporting lay statements, the Veteran has now 
stated and testified, and a private physician in rendering a 
favorable opinion has relied upon this history, that he has had 
continuous low back symptoms since his 1972 injury.  

In this regard, in some circumstances lay evidence may establish 
a diagnosis or continuity of symptomatology, which are elements 
of a service-connection claim (with continuity of symptoms being 
nexus evidence).  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 
(Fed.Cir. 2009).  

Accordingly, the Board must assess the competency and credibility 
of this lay testimony and lay statements regarding inservice 
symptoms establishing a diagnosis of sleep apnea and continuity 
of symptoms.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, 
respectively, competent medical and lay evidence.  Where the 
determinative issue involves causation or a diagnosis, there must 
be competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, 
information simply recorded by a medical examiner and unenhanced 
by any additional medical comment, and thus not adding any 
medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, first the competency and secondly 
the credibility of lay evidence.  Robinson v. Shinseki, 2008-7096 
(Fed. Cir. March 3, 2009) (not selected for publication); 312 
Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, it must be determined whether the disability 
is simple and capable of lay observation.  If the symptoms are 
not capable of lay observation, then competent medical evidence 
is required.  But, if capable of lay observation, it is not a 
medical determination requiring medical evidence and can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. 
§ 3.159(a)(2).  Examples of symptoms capable of lay observation 
are a fall injury or trauma.  Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  

If the lay evidence is competent, the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including inservice records documenting inservice 
injury or disability, if any.  Robinson, Id.  The credibility of 
lay statements may not be refuted solely by the absence of 
corroborating medical evidence but this is a factor.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence 
concerning continuity of symptoms after service, if credible, may 
be competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in recollecting 
events attested to, prior conflicting statements as opposed to 
consistency with other statements and evidence, internal 
consistency, facial plausibility, bias, interest, and the 
earliest time at which corroborating lay or medical evidence is 
first shown, and statements given during treatment (which are 
usually given greater probative weight, particularly if close in 
time to the onset thereof).  

"Competent lay evidence" is evidence not requiring specialized 
education, training or experience.  38 C.F.R. § 3.159(a)(2)).  
While the Board may reject lay testimony as to medical causation 
on grounds of competency, the testimony may be relevant in terms 
of continuity of symptomatology on matters that require no 
specialized education, training or experience.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Here, however, there is no supporting evidence of continuity of 
symptoms because in the medical history questionnaire at service 
separation the Veteran specifically denied having had recurrent 
back pain.  The earliest postservice evidence of low back pain 
was in 1990, and this was after the Veteran sustained a 
superimposed injury from lifting.  Even at that time he did not 
relate his low back pain to his military service and is not shown 
to have done so until 1996, several years after this superimposed 
injury.  This refutes the lay evidence, from the Veteran and 
others, of his having continuously had low back since his 1972 
inservice injury.  In light of the contrary lay and medical 
evidence contemporaneous to the time of the Veteran's service 
separation and to the time of the 1990 superimposed injury, the 
Board finds that the Veteran's recent lay evidence of post-
service accounts of continuing symptoms since service lacks 
credibility.  This is so because the record evidence shows that 
the Veteran has previously given other medical history that did 
not mention his alleged post-service accounts, which he now 
proffers many years after service.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2002).

In a June 2000 letter, a private physician opined that the 
Veteran's current back disability was, according to history, 
related to an inservice fall while moving a wall locker, stating 
that it was probable that his current condition resulted from 
this incident as the Veteran denied any other incidents which may 
have caused his back disability.  However, that physician did not 
note, or perhaps was not informed of, the superimposed low back 
injury after service in 1990.  As such, this omission seriously 
undertmines the credibility and probative value of any conclusion 
reached by this private physician.

A VA physician opined, after an examination in 2001, that the 
Veteran's current low back pathology was unrelated to service 
because there was no documentation of such an injury (or 
treatment).  Subsequently, the 2009 VA examiner noted that the 
Veteran had a single episode of low back muscle spasm in 1977 
without recurrence and while he reported that the 1972 fall down 
stairs initiated his back pain, there was no treatment at that 
time for the back and no subsequent visits for back pain until 
1977, five years later, for a single visit for muscle spasm and 
even thereafter the record was silent as to any further back 
issues, including his separation examination in 1987 which was 10 
years after the complaint.  Based upon this, it was opined that 
it was less likely as not that the current low back disorder was 
due to any fall in 1972 or the episode of muscle spasm in 1977.  

In sum, the favorable private physician's opinion is based solely 
upon the history related by the Veteran of having had only an 
inservice back injury and continuous low back symptoms thereafter 
which is refuted by the evidentiary record which establishes that 
the 1990 back injury is much more closely related in time to the 
onset of chronic low back pathology, including any arthritis 
which is not shown until years after service.  It is the opinion 
of the 2009 VA examiner which is more consistent with the 
evidentiary record and which did not relied upon the refuted 
history related by the Veteran.  Hence, the Board can and does 
attach far more credibility, weight and probative value to the 
2009 opinion.

Accordingly, as discussed in detail above, the probative and 
credible evidence of record supports the conclusion that a 
chronic low back disability was first years after service and is 
unrelated to any incident or injury during service.  As the 
preponderance of the evidence is against the claim of service 
connection for a chronic low back disability, this claim must be 
denied.




Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for renal 
insufficiency, claimed as secondary to service-connected 
hypertension

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim. 

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the Veteran's 
application to reopen the claim for service connection for renal 
insufficiency was received after August 2001, the revised 
38 C.F.R. § 3.156 will be applied.  

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unsubstantiated fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 





Analysis

Initially, the Board notes that service connection is in effect 
for hypertension, PTSD with alcoholism, and GERD with IBS. 

The Veteran's original claim of service connection for renal 
insufficiency was denied by the RO July 2001.  The evidence then 
on file included a March 2001 VA examination which acknowledged 
treatment for acute renal tubular necrosis in December 1999, but 
indicated that the renal tubular necrosis was thought to be 
secondary to binge alcohol drinking.  It was deemed an acute 
episode with resolution.  The VA examiner stated that there was 
no evidence of renal insufficiency noted at the present time.  
The Veteran filed a Notice of Disagreement (NOD) with this 
decision in February 2002 and a Statement of the Case (SOC) was 
issued in September 2002; however, the Veteran did not file a 
substantive appeal.  Therefore, that decision is final. 

In a December 2002 rating action, the RO denied service 
connection for renal insufficiency, as secondary to hypertension, 
noting that the evidence did not show a definitive diagnosis of 
the condition as secondary to hypertension. 

In April 2003, the Veteran submitted a statement which was 
construed as an application to reopen the claim for service 
connection for renal insufficiency.  In August 2003, he was sent 
a VCAA letter which explained that the July 2001 rating decision 
denying service connection for renal insufficiency was final.  He 
was provided the definition of "new and material" evidence.  

In a September 2003 rating decision, the RO determined that new 
and material had not been submitted to reopen the claim for 
service connection for renal insufficiency. [The RO also 
determined that there had been no clear and unmistakable error 
(CUE) in the July 2001 rating decision which denied service 
connection.]  The Veteran did not appeal this decision.  

In March 2004, the Veteran filed what was considered an 
application to reopen the claim for service connection for renal 
insufficiency.  In June 2005, the RO determined that new and 
material evidence had not been submitted to reopen the claim. 

The task before the Board is to determine whether the Veteran has 
submitted any new and material evidence since the September 2003 
unappealed rating decision denying reopening of the claim for 
service connection for renal insufficiency which would warrant a 
reopening of the claim. 

Old Evidence

The evidence on file at the time of the September 2003 rating 
decision included the report of the Veteran's private 
hospitalization in December 1999 when the final diagnoses were 
acute renal failure secondary to acute tubular necrosis, and high 
blood pressure.  

When he was given a follow-up evaluation in January 2001 by Dr. 
R. D. G. there was a diagnosis of hypertension and renal 
insufficiency.  However, the diagnosis of renal insufficiency was 
clearly based on the history related by the Veteran at that since 
the follow-up evaluation related no findings indicative of renal 
pathology.  

On the other hand, there was a report in January 2000 by Dr. M. 
H. B. which noted that a work-up for acute renal failure was 
essentially negative other than for a probable acute tubular 
necrosis episode from binge drinking and possible pancreatitis.  
However, that private physician suspected that there might be an 
underlying chronic renal insufficiency.  

On VA examination in March 2001, when the Veteran's claim files 
were reviewed, the relevant diagnoses were hypertensive 
cardiovascular disease without any current evidence of renal 
insufficiency or renal failure; status post treatment for acute 
renal tubular necrosis, thought to be due to binge alcohol 
drinking, which was an acute episode which resolved and with 
"BUN" and creatinine levels which were unremarkable.  The 
examiner opined that although the Veteran was service-connected 
for hypertension, and had been hospitalized for acute renal 
tubular necrosis which had resolved, there was no evidence of 
current renal insufficiency or renal failure.  

New Evidence

Initially, the Board notes that service connection is now in 
effect for alcoholism, in addition to PTSD.  There is evidence 
that the acute episode of renal insufficiency may have been due 
to binge drinking of alcohol.  However, this does not change the 
underlying reason for the prior denials which was that there is 
no evidence of current chronic renal disability. 

Additional duplicate copies of records previously on file have 
been received but these are not new.  

At the December 2007 travel Board hearing the Veteran testified 
that he had been hospitalized because one of his kidneys had 
stopped functioning for a while and that his physicians agreed 
that he had renal insufficiency due to his hypertension.  
However, the basis for the past denial was that there was no 
competent evidence that the Veteran had any chronic renal 
insufficiency, despite the earlier acute episode of renal 
failure.  

The Veteran's testimony as to the opinion of his treating 
physician is simply not competent medical evidence for the 
purpose of establishing the existence of chronic renal pathology, 
as is required for reopening.  This is so because when the 
underlying medical nature of lay evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's sensibilities, 
such evidence is too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  




In sum, the new evidence by itself or when considered with 
previous evidence of record, does not related to an 
unsubstantiated fact necessary to substantiate the claim and does 
not raise a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for service connection for 
renal insufficiency is not warranted. 

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 38 C.F.R. 
§ 4.27, with consideration given to relevant medical history, 
current diagnosis, symptomatology, functions affected and 
anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a 
particular diagnostic code is "dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); 
see also Archer v. Principi, 3 Vet. App. 433 (1992).  

An initial rating in excess of 30 percent for esophagitis and 
GERD with IBS

The Veteran has requested that his digestive disorders be rated 
separately.   

The 2000 Board decision granted service connection for a GI 
disability, variously diagnosed as esophagitis and GERD.  A March 
2001 rating decision effectuated that grant and assigned a 30 
percent disability rating, under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, effective from May 27, 1997, for what was 
characterized solely as GERD (and not including esophagitis).  
This was in addition to the noncompensable rating already 
assigned for IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319 
(irritable colon syndrome (spastic colitis, mucous colitis).  

A July 2001 rating decision granted an earlier effective date for 
service connection and the 30 percent rating for GERD from 
February 1, 1995.  An August 2001 rating decision granted an even 
earlier effective date for service connection and the 30 percent 
rating for GERD from February 23, 1994.  

A June 2002 rating evaluated the service-connected GERD and the 
service-connected IBS together, i.e., assigning a single 
disability rating, after first granting a temporary total 
disability rating, based on need for convalescence under 
38 C.F.R. § 4.30 from July 1, 1996, with a 30 percent rating for 
GERD with IBS resuming September 1, 1996.  

GI disorders can produce a common disability picture 
characterized mainly by varying degrees of similar symptoms, 
e.g., abdominal distress or pain, anemia, and nutrition 
disturbance and do not lend themselves to distinct and separate 
disability evaluations without violating the prohibition against 
pyramiding (38 C.F.R. § 4.14) which prohibits the rating of the 
same disability under varying diagnoses.  38 C.F.R. § 4.113.  
Ratings under Diagnostic Codes 7301 to 7329, inclusive, and 
Diagnostic Codes 7331, 7342, and 7345 to 7348, inclusive, are not 
to be combined with the each other.  Rather, a single evaluation 
is to be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such evaluation.  38 C.F.R. § 4.114. 

Accordingly, as the GERD is appropriately rated as a hiatal 
hernia under Diagnostic Code 7346 and as IBS is appropriately 
rated as irritable colon syndrome under Diagnostic Code 7319, 
only a single disability rating, whichever is the highest, may be 
assigned.  

However, the Veteran is also service-connected for esophagitis.  
The appropriate Diagnostic Codes for rating esophagitis are 
Diagnostic Code 7203, for esophageal stricture, Diagnostic Code 
7204, for esophageal spasm (cardiospasm), or Diagnostic Code 
7205, for acquired diverticulum of the esophagus.  If the Veteran 
meets the rating criteria for a compensable rating under any of 
these Diagnostic Codes, i.e., 7203, 7204, or 7205, a separate 
compensable rating may be assigned for the service-connected 
esophagitis. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7203, esophageal 
stricture when moderate warrants a 30 percent rating.  When 
severe, permitting liquids only, a 50 percent rating is 
warranted.  When permitting passage of liquids only, with marked 
impairment of general health an 80 percent rating is warranted.  

Under Diagnostic Code 7204 spasm of the esophagus (cardiospasm), 
if not amenable to dilation, is rated for the degree of 
obstruction (stricture) under Diagnostic Code7203.  Under 
Diagnostic Code 7205 acquired esophageal diverticulum are to be 
rated for obstruction (stricture) of the esophagus under 
Diagnostic Code 7203.  

Here, is it clear that the Veteran's pathology of the esophagus 
is not manifested by such stricture or obstruction as to permit 
the passage of only liquids.  

With respect to whether the Veteran has moderate impairment, he 
states that he has Barrett's esophagus.  "Barrett's esophagus 
involves 'peptic ulcer of the lower esophagus, often with 
stricture, due to the presence of columnar-lined epithelium in 
the esophagus (sometimes containing functional mucous cells, 
parietal cells, or chief cells) instead of the normal squamous 
cell epithelium.  It is sometimes premalignant, followed by 
esophageal adenocarcinoma.'  DORLAND'S at 1848."  Trull v. 
Shinseki, No. 08-1892, slip op. (U.S. Vet. App. Jan 21, 2010) 
(nonprecedential memorandum decision).  

However, a review of the evidence shows that the Veteran does not 
have any ulceration of the lower esophagus.  While there has been 
some evidence suggestive of Barrett's esophagus, a recent 2002 
biopsy found that Barrett's esophagus was not seen.  

Significantly, no dilations of the esophagus have been 
necessitated for treatment of his esophagitis.  Further, no other 
form of treatment has been required.  Accordingly, in the 
judgment of the Board moderate impairment due to esophagitis is 
not shown.  Thus, a separate compensable rating for esophagitis 
is not warranted.  

GERD with IBS

The Veteran's IBS may be rated under Diagnostic Code 7319 as 
irritable colon syndrome (spastic colitis, mucous colitis, etc.) 
which warrants a maximum 30 percent rating when it is severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress. 

The Veteran's GERD may be rated under Diagnostic Code 7346 as a 
hiatal hernia which warrants a 30 percent rating when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A maximum 60 percent rating is assigned when there are symptoms 
of pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

However, as explained above, only a single rating, whichever is 
the highest, may be assigned.  

Under 38 C.F.R. § 4.112, for purposes of evaluating conditions in 
38 C.F.R. § 4.114, the term "substantial weight loss"' means a 
loss of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 percent of 
the individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight"' means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  

The record establishes that the Veteran's GERD with IBS is 
manifested by his chief complaint of chronic constipation, which 
at times alternated with diarrhea in accordance with the 
medication he takes for either symptom.  However, there is no 
evidence of any material weight loss.  Rather, he had remained 
overweight.  Likewise, there is no hematemesis or melena and 
there is no evidence of anemia or severe impairment of health.  

Accordingly, the Veteran's esophagitis and GERD with IBS does not 
warrant a rating in excess of the initial 30 percent disability 
evaluation at any time during this appeal.  

An initial rating in excess of 10 percent for tinea versicolor

During this appeal, the criteria for evaluating disorders of the 
skin were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  So, both the old and the new rating 
criteria must be applied.  Generally see Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (over ruling Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991)) and VAOGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

The Veteran is separately assigned a noncompensable rating for 
the postoperative fundoplication abdominal scar and, so, this 
matter is not at issue.  Also, it is clear that many of the 
Veteran's complaints of itching and discomfort pertain to his 
tinea cruris (jock itch), in the groin or crural area.  However, 
he is not service-connected for tinea cruris.  Thus, 
manifestations of his nonservice-connected tinea cruris may not 
be considered for the purpose of determining the severity, for 
compensation purposes, of his service-connected tinea versicolor.  
38 C.F.R. § 4.14 (prohibiting the use of manifestations not 
resulting from service-connected disease or injury in 
establishing a service-connected evaluation).  

Old Criteria

Under the old rating criteria tinea versicolor was not listed as 
a ratable disease entity.  It was rated as analogous to eczema 
under the old 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under old 
38 C.F.R. § 4.118, Diagnostic Code 7806, eczema when manifested 
by exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
With exudation or itching constant, extensive lesions, or marked 
disfigurement a 30 percent evaluation is warranted.  With 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally repugnant a 50 percent 
evaluation is warranted.  

In Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) it was held 
that, in light of 38 C.F.R. § 4.1, in determining entitlement to 
a 30 percent rating under Diagnostic Code 7806 it is the 
frequency and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed. 

Under the old rating criteria the service-connected tinea 
versicolor did not affect the Veteran's head, face or neck and, 
so, evaluation under Diagnostic Code 7800 rating criteria for 
disfiguring scars of the head, face or neck was not appropriate.  

A review of the evidence shows that the Veteran's tinea 
versicolor has not been manifested by marked disfigurement at any 
time during this appeal.  Alternatively, while the Veteran has 
testified that he has constant itching and that at times he has 
had some lesions, the degree of involvement is not shown to have 
been extensive nor has he had frequent exudation.  In fact, a 
number of his examinations have shown the tinea versicolor to 
have quiescent. 





New Criteria

Under the revised Diagnostic Code7806 dermatitis or eczema when 
involving at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, warrants a 10 percent rating.  When involving 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, a 30 percent rating is warranted.  

At no time during this appeal has the Veteran required systemic 
therapy, e.g., corticosteroids or immunosuppressive drugs for 
treatment of his service-connected tinea versicolor, although he 
has recently used topical corticosteroids.  Similarly, the extent 
of involvement is not shown to have involved 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas.  

Accordingly, under both the old and the new rating criteria an 
initial evaluation in excess of 10 percent for tinea versicolor 
is not warranted. 

Conclusion

In sum, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than the initial ratings 
assigned for the Veteran's service-connected esophagitis and GERD 
with IBS or his service-connected tinea versicolor at any time 
during the time frame which is relevant to this appeal.  
Fenderson, supra.  In other words, the Veteran's the service-
connected disorders at issue have been no more disabling than 
encompassed by the ratings currently assigned and, so, the 
ratings cannot be "staged" because these percent rating are the 
greatest level of functional impairment during this time period.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id.  Here, 
comparing the current disability level and symptoms to the Rating 
Schedule, the degree of disability of both service-connected 
disorders at issue, i.e., for which higher disability ratings are 
sought, is contemplated therein.  

Here, frequent periods of hospitalizations are not required for 
treatment of the Veteran's service-connected GI disability or for 
his service-connected disorder of the skin.  Further, marked 
interference due solely to either of these service-connected 
disorders is not shown.  Thus, the assigned schedular rating is 
adequate and referral for consideration of an extraschedular 
rating is not required.  




ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, claimed as due to surgery performed at a VA facility in 
July 1996, is denied.  

Service connection for diabetes mellitus, to include as due to 
hypertension and as due to medication for service-connected PTSD; 
for cardiomegaly (enlarged heart) as secondary to service-
connected hypertension; and for a back disorder is denied.  

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for renal 
insufficiency, claimed as secondary to service-connected 
hypertension, is denied. 

An initial rating in excess of 30 percent for esophagitis and 
GERD with IBS is denied and an initial rating in excess of 10 
percent for tinea versicolor is denied.  



_____________________________		_________________________
DEBORAH W. SINGLETON			MARK W. GREENSTREET
Veterans Law Judge					Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' Appeals



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


